Order entered April 19, 2018




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-17-00680-CV

     KENNETH W. MORRISON AND STONECOAT OF TEXAS, L.L.C., Appellants

                                                 V.

    PROCAL STONE DESIGN, L.L.C., AND JOHN D. PROFANCHIK, SR., Appellees

                         On Appeal from the 68th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-16-15721

                                             ORDER
          Before the Court is the parties’ April 16, 2018 joint motion to stay the proceedings. The

parties state that they have reached a confidential oral mediation agreement and request that the

matter be stayed until July 16, 2018, in order to prepare the necessary documents. This case was

submitted on February 20, 2018.

          The Court GRANTS the parties’ April 16, 2018 joint motion to stay the proceedings.

          Counsel are DIRECTED to file status letters regarding the settlement every thirty (30)

days from the date of this order until either a motion to dismiss is filed or the case is reinstated.

Failure to do so will result in the reinstatement of the case and the issuing of an opinion in due

course.
       The Court ABATES this appeal until July 16, 2018, unless the parties file a motion to

dismiss before that date or the parties fail to comply with this Court’s directive to file status

reports.



                                                    /s/    DOUGLAS S. LANG
                                                           PRESIDING JUSTICE